            Case 3:20-cv-01035-SI    Document 189   Filed 10/02/20   Page 1 of 3




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   JOINT STIPULATION TO EXTEND
                                              PLAINTIFFS’ DEADLINE TO RESPOND
LEWIS-ROLLAND; KAT MAHONEY;                   TO FEDERAL DEFENDANTS’ MOTION
SERGIO OLMOS; JOHN RUDOFF;                    TO DISMISS
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.


PAGE 1 – JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO MTD
         Case 3:20-cv-01035-SI           Document 189       Filed 10/02/20      Page 2 of 3




        Plaintiffs Index Newspapers LLC (“Portland Mercury”), Doug Brown, Brian Conley,

Sam Gehrke, Mathieu Lewis-Rolland, Kat Mahoney, Sergio Olmos, John Rudoff, Alex Milan

Tracy, Tuck Woodstock, and Justin Yau (“Plaintiffs”) and Defendants U.S. Department of

Homeland Security and U.S. Marshalls Service, (“Federal Defendants”), by and through their

respective attorneys of record, hereby jointly stipulate as follows:

        WHEREAS, on June 28, 2020, Plaintiffs filed their Complaint;

        WHEREAS, on July 10, 2020, Plaintiffs filed their First Amended Complaint;

        WHEREAS, on July 17, 2020, Plaintiffs filed their Second Amended Complaint to

include Federal Defendants;

        WHEREAS, on September 21, 2020, the Federal Defendants filed their Motion to

Dismiss the Second Amended Complaint;

        WHEREAS, Federal Rule of Civil Procedure 6 provides that “[t]he court may, for good

cause, extend the time . . . , if a request is made, before the original time or its extension

expires,” Fed. R. Civ. P. 6(b)(1); and

        WHEREAS, on October 1, 2020, the parties met and conferred and have agreed that

Plaintiffs may extend the time to respond to the Motion to Dismiss by 14 days;

        IT IS NOW THEREFORE STIPULATED by and between the attorneys for the

undersigned parties to this action, that:

        1.      Plaintiffs’ response to the Federal Defendants’ Motion to Dismiss the Second

Amended Complaint shall be filed and served no later than October 19, 2020.

        2.      Federal Defendants’ reply to Plaintiffs’ response shall be filed and served no later

than November 2, 2020.

Dated: October 2, 2020                                  Respectfully submitted,

                                                        BRAUNHAGEY & BORDEN LLP
                                                        By: /s/ Athul K. Acharya
                                                        Athul K. Acharya, OSB No. 152436

                                                        Attorneys for Plaintiffs



PAGE 2 – STIPULATION
        Case 3:20-cv-01035-SI   Document 189   Filed 10/02/20   Page 3 of 3




Dated: October 2, 2020                    Respectfully submitted,

                                          U.S. DEPARTMENT OF JUSTICE
                                          By: /s/ Joshua E. Gardner
                                          Joshua E. Gardner

                                          Attorneys for Defendants U.S. Department
                                          of Homeland Security and U.S. Marshals
                                          Service




PAGE 3 – STIPULATION
